COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Latrice Williams v. Dana Lee

Appellate case number:    01-10-00296-CV

Trial court case number: 0827802

Trial court:              309th District Court of Harris County

Date motion filed:        November 1, 2013

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Justice Evelyn Keyes
                   Acting for the Court

Panel consists of: Justices Keyes, Higley, and Massengale


Date: December 3, 2013